GERMAN, Commissioner.
On its own motion the court makes the following correction in its previous judgment:
The judgment heretofore entered in this cattse is set aside. In lieu thereof the judgment of the Court of Civil Appeals and of the district court are reversed, and the cause is remanded, with instructions, that the district court enter judgment in favor of M. G. Abernathy, and in favor of plaintiff in error Farm & Home Savings & Loan Association of Missouri against Mollie D. Abernathy for the amount of indebtedness which the court may find to be due and unpaid, together with interest and attorney’s fees, with foreclosure of such attachment lien as the court' may find legally exists.
Plaintiff in error shall pay one-half of the costs of appeal in both the Court of Civil Appeals, and in this court, and Mollie D. Abernathy shall pay the other one-half.
Opinion adopted by the Supreme Court